Exhibit CONSENT OF INDEPENDENT ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Power Oil & Gas Inc. (formerly “Liberty Petroleum Inc.”) We consent to the incorporation by reference on Form S-8 registration statement dated on or about June18, 2008 of Power Oil & Gas Inc. (formerly “Liberty Petroleum Inc.”) of our auditors’ report dated April28, 2008 included in Form 20-F related to the balance sheets of Power Oil & Gas Inc. (formerly “Liberty Petroleum Inc.”) as at December 31, 2007 and 2006 and the related statements of operations, shareholders’ equity and cash flows for the year ended December31, 2007 and the period from April25, 2005 (inception) to December31, 2007. Smythe Ratcliffe LLP (signed) Chartered
